NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tracy L. Bornman on April 30, 2021.

Claim 36 is amended to depend from claim 15 instead of claim 1.
Response to Applicant’s Amendment
In the amendment dated March 29, 2021, applicant amended claims 15 and 33 to further define the structure of the binder and the conditions used to produce the binder.  In view of the amendment, applicant’s remarks, and the examiner’s amendment set forth above, all claim rejections are withdrawn.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record is considered to be WO 2015/162300 (“Hedicon”; see English-language machine translation made of record by the examiner on October 17, 2019).  The relevant teachings of Hedicon are described in the Office Action dated September 29, 2020.  
Hedicon does not teach the preparation of a binder having the ammonium salt content of claims 15 and 33, the use of hydrogen peroxide in an amount of 1 to 10 percent by weight in the preparation of the binder of claim 15, or the presence of 1 to 10 percent of hydrogen peroxide in the binder of claim 33.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art to have modified the binder of Hedicon to achieve the binder of product claim 1 or method claim 33 with a reasonable expectation of success.  

Claims 31 and 32 are allowed because they are directed to a process of preparing the binder of allowed claim 15.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
	

/NICHOLAS E HILL/Primary Examiner, Art Unit 1767